DICKINSON, Presiding Justice,
Objects to Separate Written Statement by KITCHENS, J.
¶ 1. While I do not disagree with Justice Kitchens’s thoughtful analysis of the legality of Madden’s sentence, I cannot join it. The trial judge sentenced Madden to a term of imprisonment that is less than the statutes require. While Madden has a constitutional right not to be subjected to an illegally excessive sentence — allowing us to review the issue on his behalf sua sponte — the State has no- constitutional protection from an illegally lenient sentence, and because the State did not raise the issue, I decline to address it.
WALLER, C.J., JOINS THIS SEPARATE WRITTEN STATEMENT.